UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-7142



In Re: JULIAN EDWARD ROCHESTER,

                                                         Petitioner.



                On Petition for Writ of Mandamus.
        (CA-99-705-20AJ, CA-99-785-20AJ, CA-98-298-20AJ,
                 CA-97-3924-20AJ, CA-98-146-21AJ)



Submitted:   November 18, 1999        Decided:     November 24, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Julian Edward Rochester, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Julian Edward Rochester filed this petition for a writ of man-

damus requesting this court to direct a South Carolina state court

to act on a pending post-conviction relief petition.     Because we

have no general power to compel action by state courts, we deny the

petition.     See Davis v. Lansing, 851 F.2d 72, 74 (2d Cir. 1988).

We grant the motion to proceed in forma pauperis and dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                    PETITION DENIED




                                  2